

	

		II

		109th CONGRESS

		1st Session

		S. 1041

		IN THE SENATE OF THE UNITED STATES

		

			May 16, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Alfredo Plascencia Lopez and Maria Del

		  Refugio Plascencia.

	

	

		1.Permanent resident status for

			 Alfredo Plascencia Lopez and Maria Del Refugio Plascencia

			(a)In

			 generalNotwithstanding subsections (a) and (b) of section 201 of

			 the Immigration and Nationality Act,

			 Alfredo Plascencia Lopez and Maria Del Refugio Plascencia shall each be

			 eligible for the issuance of an immigrant visa or for adjustment of status to

			 that of an alien lawfully admitted for permanent residence upon filing an

			 application for issuance of an immigrant visa under section 204 of that Act or

			 for adjustment of status to lawful permanent resident.

			(b)Adjustment of

			 statusIf Alfredo Plascencia Lopez and Maria Del Refugio

			 Plascencia enter the United States before the filing deadline specified in

			 subsection (c), Alfredo Plascencia Lopez and Maria Del Refugio Plascencia shall

			 be considered to have entered and remained lawfully and shall be eligible for

			 adjustment of status under section 245 of the Immigration and Nationality Act as of the date

			 of enactment of this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall

			 apply only if the application for issuance of immigrant visas or the

			 application for adjustment of status are filed with appropriate fees within 2

			 years after the date of enactment of this Act.

			(d)Reduction of

			 immigrant visa numbersUpon the granting of immigrant visas or

			 permanent residence to Alfredo Plascencia Lopez and Maria Del Refugio

			 Plascencia, the Secretary of State shall instruct the proper officer to reduce

			 by 2, during the current or next following fiscal year, the total number of

			 immigrant visas that are made available to natives of the country of the

			 aliens’ birth under section 203(a) of the Immigration and Nationality Act or, if

			 applicable, the total number of immigrant visas that are made available to

			 natives of the country of the aliens’ birth under section 202(e) of that

			 Act.

			

